     Case: 3:14-cv-00513-wmc Document #: 435-3 Filed: 12/05/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 CONSUMER FINANCIAL
 PROTECTION BUREAU,

          Plaintiff,                                         Case No. 14-cv-513-wmc

    V.

THE MORTGAGE LAW GROUP, LLP,
CONSUMER FIRST LEGAL GROUP,
LLC, THOMAS G. MACEY, JEFFREY J.
ALEMAN, JASON E. SEARNS and
HAROLD E. STAFFORD,

          Defendants.


                         AMENDED JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

plaintiff Consumer Financial Protection Bureau against defendants The Mortgage

Law Group, LLP, Consumer First Legal Group, LLC, Thomas G. Macey, Jeffrey J.

Aleman, Jason E. Searns and Harold E. Stafford as follows:

   A Restitution in the following amounts

         1. Defendants TMLG, Macey, Aleman, and Seams are jointly and severally liable
            for restitution in the amount of $18,716,725.78 with respect to the advance fees
            that TMLG collected from consumers, payable within 30 days to the Bureau to
            be disbursed on a pro rata basis to the extent practical (or otherwise as the court
            might approve in the future).

         2. Defendants CFLG, Macey, and Aleman are jointly and severally liable for
            restitution in the amount of $2,897,566 with respect to the advanced fees that
            CFLG II collected from consumers, payable within 30 days to the Bureau to be
            disbursed on a pro rata basis to the extent practical (or otherwise as the court
            might approve in the future).
       Case: 3:14-cv-00513-wmc Document #: 435-3 Filed: 12/05/19 Page 2 of 3
Judgment in a Civil Case                                                                 Page 2




         3. Defendants Stafford and CFLG are jointly and severally liable for restitution in
            the amount of $94,730 with respect to the advanced fees that CFLG I collected
            from consumers, payable within 30 days to the Bureau to be disbursed on a pro
            rata basis to the extent practical (or otherwise as the court might approve in the
            future).

         4. To the extent that any portions of the restitution amounts paid cannot
            reasonably be returned to consumers by the Bureau within one year of receipt,
            then the excess -minus any reasonable costs incurred by the Bureau in
            implementing the restitution award-shall be applied toward the civil penalties
            assessed against defendants, with the remainder, if any, reverting to defendants.

      B. Defendants are directed to pay civil penalties to the Bureau in the following
         amounts on or before 30 days from date of this order. These amounts represent
         civil penalties owed to the United States pursuant to 12 U.S.C. § 5565(c) and are
         not compensation for actual pecuniary loss and, therefore, are not subject to
         discharge under the Bankruptcy Code pursuant to 11 U.S.C. § 523(a)(7).

           1. Macey in the amount of $11,350,000.

           2. Aleman in the amount of $14,785,000.

           3. Seams in the amount of $8,002,500.

           4. Stafford in the amount of $35, 250.

           5. CFLG in the amount of $3,121,500.

      C. No interest shall accrue on the ordered payments if timely made. In the event of
         any default in payment, the entire unpaid amount shall constitute a debt due and
         immediately owing and post-judgment interest shall be assessed from the date of
         this order until payment is made as set forth in 28 U.S.C. § 1961.

      D. An injunction pursuant to Federal Rule of Civil Procedure 65 is also ENTERED
         under the following terms and conditions:

             1. Defendants Macey, Aleman, Seams, and CFLG are permanently enjoined from
                marketing, selling, providing, offering to provide, and assisting others to
                market, sell, provide, or offer to provide, any mortgage assistance relief
                products or services as defined in 12 C.F.R. § 1015.2, and any debt relief
                products or services, as defined in the Telemarketing Sales Rule, 16 C.F.R. §
                310.2(0); and

            2. Defendant Stafford is enjoined for five years from marketing, selling,
       Case: 3:14-cv-00513-wmc Document #: 435-3 Filed: 12/05/19 Page 3 of 3
Judgment in a Civil Case                                                                    Page3



                providing, offering to provide, and assisting others to market, sell, provide, or
                offer to provide, any mortgage assistance relief products or services as defined
                in 12 C.F.R. § 1015.2.


Approved as to form this 15th day of November, 2019.




    · am M. Conley
      ict Judge



  ·1l(---J,00~
         Peter Oppeneer, Clerk of Court                                    Date
